DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.

Allowable Subject Matter
Claims 1-3, 6-8, and 11-13 are allowed. 
Regarding claims 1 and 11-12, prior art DeLorean. as modified by Griffin et al., and Iwata discloses an information processing apparatus for displaying advertisement information on a display apparatus installed with a display surface directed to a road, the information processing apparatus comprising: a controller including at least one processor, the controller being configured to execute, an information processing method for displaying advertisement information on a display apparatus installed with a display surface directed to a road, the information processing method causing a computer to execute, and a non-transitory computer readable storage medium stored with an information processing program for displaying advertisement information on a display apparatus installed with a display surface directed to a road, the information processing program causing a computer to execute and further discloses acquiring a traveling situation of a vehicle which travels on the road; selecting a first display form or a second display form having an amount of information larger than that of the first display form, as the display form of the advertisement information on the basis of the traveling situation; and displaying the advertisement information on the display apparatus in the display form selected on the basis of the traveling situation, wherein the traveling situation indicates a degree of congestion of the road and information which indicates whether or not the vehicle is being driven automatically, the degree of congestion is determined based on (i) a speed of the vehicle and (ii) a time period during which the speed of the vehicle is measured. But the prior art or combination thereof fails to disclose or make obvious the claimed invention as a whole, about ”the controller: selects the first display form if the degree of congestion is less than a predetermined value and if the vehicle is not being driven automatically, selects the second display form if the degree of congestion is less than the predetermined value and if the vehicle is being driven automatically, and selects the second display form if the degree of congestion is not less than the predetermined value”. Claims 2-3, 6-8, and 13, each ultimately depend from claim 1, and are therefore allowed at least due to their respective dependencies from the allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616